Citation Nr: 1146544	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-30 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from May 1980 to April 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

In August 2007, the Veteran submitted a claim of entitlement to service connection wherein he referred only to his "leg."  In an April 2008 rating decision, this claim was captioned and evaluated as one of entitlement to a service connection for a bilateral leg disorder.  Contemporaneous to his May 2008 notice of disagreement, the Veteran submitted a statement wherein he expressed dissatisfaction with the April 2008 rating decision.  Therein he asserted that he injured his "leg" during his active duty service.  In September 2008, the Veteran underwent a VA examination to ascertain the presence of bilateral leg disorder and, if any present, whether it was incurred in or etiologically related to his active duty service.  Thereafter, in an October 2008 rating decision, service connection was granted for degenerative changes of his left knee, Osgood-Schlatter's disease, with patellofemoral syndrome.  The Veteran subsequently perfected an appeal, seeking service connection for a right leg disorder.  Although the Veteran submitted a claim of entitlement to service connection that was originally captioned as one for a bilateral leg disorder, the Board has modified the Veteran's claim on appeal in order to reflect the October 2008 rating decision.

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In August 2007, the Veteran submitted a claim of entitlement to service connection for a "mental break down."  No contemporaneous medical evidence was submitted.  In an April 2008 rating decision, entitlement to service connection was denied because the evidence of record did not include a current diagnosis of a "mental break down" or other psychiatric disorder.  After the Veteran submitted a notice of disagreement, an April 2008 VA treatment record was associated with the Veteran's claims file that demonstrated complaints of depression, with a reported history of suicide attempts.  The assessment was depression.  In September 2008, the Veteran underwent a VA psychiatric examination.  Ultimately, the diagnosis was adjustment disorder, with depressed mood, but a diagnosis of mixed personality disorders could not be ruled out.  February and March 2009 VA treatment reports then demonstrated a diagnosis of psychosis, not otherwise specified, and cocaine abuse.  Finally, in May 2010, the Veteran submitted a "claim" of entitlement to service connection for posttraumatic stress disorder, chronic depression, schizophrenia, and bipolar disorder.  Accordingly, the Board has re-captioned the Veteran's claim as seen on the title page.  Id.

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as a mental breakdown, will be addressed in the remand portion of the decision below and is remanded the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not include a current diagnosis of a right leg disorder.

2.  The Veteran had verified active military service from May 1980 to April 1983.


CONCLUSIONS OF LAW

1.  A right leg disorder was not incurred in active military service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the Veteran's claim of entitlement to a nonservice-connected pension, there is no factual dispute as to the Veteran's dates of active service, which is the determining factor in his appeal.  Consequently, the above-cited statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to this claim as the resolution is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

With respect to the claim of entitlement to service connection for a right leg disorder, prior to the initial adjudication thereof, the RO's August 2007 and January 2008 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment and personnel records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

In September 2008, the Veteran was afforded a VA examination pursuant to his claim of entitlement to service connection for a bilateral leg disorder.  During the examination, the Veteran denied any right leg complaints and, thus, the examiner limited the scope of the examination to the Veteran's left leg.  In October 2008, service connection was granted for degenerative change of the Veteran's left knee, Osgood-Schlatter's disease, with patellofemoral syndrome.  The Veteran perfected an appeal seeking service connection for a right leg disorder.  In a November 2011 brief, the Veteran's representative asserted that the September 2008 VA examination was afforded to the Veteran pursuant to his claim of entitlement to service connection for a bilateral leg disorder.  As such, because the examiner failed to address the Veteran's right leg, the examination was inadequate.  Thus, the representative contended that a remand was warranted in order to afford the Veteran an adequate VA examination.

Generally, "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA afforded the Veteran an examination to address his contentions with regard to his claim of entitlement to service connection claim for a bilateral leg disorder.  When asked about his right leg symptoms during the September 2008 VA examination, the Veteran specifically denied any such symptoms existed.  Thus, the examiner focused on the Veteran's left leg.  As such, the Board finds that the September 2008 VA examination was adequate, as the Veteran was provided an opportunity to report his alleged right leg symptoms.  Simply because the Veteran failed to do so does not render the September 2008 VA examination inadequate.

The Veteran is reminded that, while VA has a general duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing those claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)(noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As such, the Board finds that a remand to afford the Veteran another VA examination to address his alleged right leg disorder is not warranted.   

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from May 1980 to April 1983.  After the above-captioned claims were denied in an April 2008 rating decision, the Veteran timely perfected an appeal.  These claims have been certified to the Board for appellate review.


I.  Service Connection Claim

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran's May 1980 enlistment examination does not demonstrate complaints of or treatment for a right leg disorder.  The Veteran's musculoskeletal system was normal pursuant to a clinical examination.  A contemporaneous report of medical history demonstrated that the Veteran denied then having or ever having a "trick" or locked knee.  According to an October 1981 treatment report, the Veteran complained of "both legs" hurting.  He was provided bandages and an ointment.  No diagnosis of a right leg disorder was rendered.  Upon separation from active service, the Veteran waived his right to undergo examination.

In September 2008, the Veteran was afforded a VA examination to ascertain the presence of a bilateral leg disorder.  When asked about his right leg, the Veteran denied experiencing any symptoms.  The examiner then limited the examination to the Veteran's left leg.

The post-service evidence of record was otherwise silent as to complaints of, treatment for, and diagnoses of a right leg disorder.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection a right leg disorder has not been presented and the appeal must be denied.  

To the extent that the Veteran asserts he has a right leg disorder, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The diagnosis of a disorder is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's lay assertions do not constitute competent evidence of a current diagnosis in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because a right leg disorder has not been shown, the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Pension

The Veteran contends that he is entitled to a nonservice-connected pension.  However, in order to establish basic eligibility for nonservice-connected pension benefits, it must be shown that the Veteran served on active military duty during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

Along with other periods not here applicable, the law and regulations recognize August 5, 1964 through May 7, 1975, and on and after August 2, 1990 as periods of war.  38 U.S.C.A. § 101 (29), (33) (West 2002); 38 C.F.R. § 3.2 (2011).  The RO has confirmed that the Veteran served on active duty from May 1980 to April 1983.  Since this was not during a recognized period of war, the Veteran has no qualifying wartime service.  The evidence of record does not include any documentation from any official source showing that the Veteran had active military duty service during a period of war as defined by law or regulation.  38 C.F.R. § 3.2.  As the Veteran lacks qualifying military service during a period of war, his claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a right leg disorder is denied.

Basic eligibility for VA nonservice-connected pension benefits has not been established and therefore, entitlement to nonservice-connected pension is denied.


REMAND

In September 2008, the Veteran underwent a VA examination to ascertain the presence of a psychiatric disorder and, if any, whether each was incurred in or due to his active duty service.  Ultimately, the diagnosis was adjustment disorder, with depressed mood.  The examiner then opined as follows:

This 49-year-old Army [V]eteran has an intermittent history of aggressive acts toward himself and other which have apparently been triggered by nothing other than his feeling very tense and uncomfortable around people.  He seems like he is very much of a loner and his favorite activity is hunting alone in an isolated area.  He was hospitalized for depression and suicidal ideation in the military service 25 years ago, but has not been hospitalized or treated on an outpatient basis for depression or any other psychiatric disorder since that time.  He has had other incidences of attacking people[,] his brother in particular[,] and two recent suicide attempts[,] one by running his car into a ditch[,] and another by hanging himself in which the cord broke.  These accidents appear to be very impulsive and he has little-to-no insight about his emotions or what causes him to take violent actions.  There is no evidence of a chronic depressive disorder that has existed since military service.  I believe current depressive feelings and recent suicide attempts are less likely than not related to his military service.  He appears to have had intermittent spells of depression and anger but nothing that appears chronic or that was treated. . . .  He did not complain of feeling depressed today, but says he has such feelings from time to time. . . .  I find no other psychiatric disorder in today's examination, but cannot rule out the existence of mixed personality disorders.

While the examiner extensively reviewed the Veteran's claims file and administered a thorough examination, no opinion was provided as to whether the Veteran's current adjustment disorder, with depressed mood, was incurred in or etiologically related to his active duty service.  The examiner's opinion was limited to the Veteran's current "depressive feelings" and recent suicide attempts being "less likely than not related to his military service."  This aspect of the Veteran's claim is especially significant given that the Veteran was also provided a diagnosis of an adjustment disorder, with depressed mood, during his active duty service.  

Additionally, the examiner did not provide a rationale with respect to the etiological opinion rendered.  The examiner stated the conclusion but did not elaborate as to how and on what evidence the opinion was delivered.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Further, the examiner stated that there was "no evidence" of a chronic depressive disorder that has existed since the Veteran's active duty service.  However, during the course of this appeal, the Veteran asserted that he has experienced "problems" since his military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994)(holding that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."); Jandreau, 492 F.3d at 1377.

Based on the above, the Board finds that the September 2008 VA examination is inadequate for purposes of determining service connection.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Consequently, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. 
§ 3.159; Barr, 21 Vet. App. at 311.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine the nature of any psychiatric disorder found and, if any present, whether each was incurred in or due to his active duty service.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any psychiatric disorder found.  After examining the Veteran, and reviewing the relevant service and post-service evidence of record, the examiner must opine as to whether any current psychiatric disorder is etiologically related to the Veteran's active duty service.  In rendering this opinion, the examiner must specifically address the Veteran's inservice hospitalization for an adjustment disorder, with depressed mood, major depression, and suicidal ideations; the Veteran's post-service psychiatric diagnoses; G.W.B.'s letter; and the Veteran's report of experiencing psychiatric symptoms since his service discharge.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO must review the examination report to ensure that it is responsive to and in compliance with the directives of this remand.  If not, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


